Dear Ms. Peltier:
Your opinion request of recent date concerning dual officeholding has been assigned to me for reply. Specifically, you ask if an individual may serve as an auxiliary patrolman for both a municipality and a parish. Also, you ask whether the same individual may serve as chaplain for those same entities.
In speaking with you by phone, you clarify that the individual at issue holds the following positions:
      1. Part-time auxiliary patrolman for the City of Kaplan's Police Department;
      2. Part-time chaplain for the Kaplan Police Department;
      3. Part-time auxiliary deputy officer with the Vermilion Parish Sheriff's Department;
      4. Part-time chaplain for the Vermilion Parish Sheriff's Department; and,
      5. Part-time auxiliary patrolman for the Town of Erath.
The Dual Officeholding Laws of this state, LSA-R.S. 42:61, et seq., govern the legality of the concurrent holding of certain positions. LSA-R.S. 42:63(E) mandates:
      No person holding a full-time appointive office or full-time employment in the government of this state or of a political subdivision thereof shall at the same time hold another full-time appointive office or full-time employment in the government of the state of Louisiana, in the government of a political subdivision thereof, or in a combination of these.
For the purposes of our discussion, parishes and municipalities are "political subdivisions" of the state. LSA-R.S. 42:62(9). Also, as indicated, all the positions at issue are part-time positions.
This part-time quality of each position removes them from scrutiny under the above cited prohibition which extends only to the simultaneous holding of full-time employments in political subdivisions of the state. Moreover, the holding of these part-time positions does not appear to be prohibited by any of the incompatible office provisions of LSA-R.S. 42:64.
We therefore conclude that these part-time positions may be simultaneously held by one individual. Finally, we direct you to Mr. Gray Sexton, Louisiana Board of Ethics, 8401 United Plaza Blvd., Suite 200, Baton Rouge, LA 70809-7017, for any ethical concerns you may have in this matter.
I trust this sufficiently addresses your concerns. If our office may be of further assistance, please do not hesitate to contact us.
Yours very truly,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             By: ___________________________ CARLOS M. FINALET, III Assistant Attorney General
RPI:CMF:glb
Date Received: Date Released:
CARLOS M. FINALET, III Assistant Attorney General